The opinion of the Court was delivered by
Sergeant, J.
It is unnecessary now for the court to decide on the points assigned as errors in the charge of the court below by the plaintiffs, because we are of opinion that this act of assembly applies expressly to the present case, and makes it imperative on us to remit the suit back to the court of common pleas for trial and judgment, The suit was pending on a writ of error. The objection to the plaintiffs’ right to sustain their action is that mentioned in the act, that one of the partners, Samuel Hepburn, is both plaintiff and defendant, in a suit brought by him and his partner in one firm, against himself and his partners in another firm. The act of the legislature removes this objection, and authorizes and directs the courts to sustain the action as well in pending cases as in future ones. It thus furnishes a, remedy where none existed before; and does so, in pending cases, without divesting any right, impairing any contract, or exercising any ex post facto legislation in the judicial sense of these words of the constitution. The legislature, provided it does not violate the constitutional prohibitions, may pass retrospective laws, such as in their operation may affect suits pending, and give to a party a remedy which he did not previously possess, or modify an existing remedy, or remove an impediment in the way of recovering redress by legal proceedings. Here the rights of the parties are not touched ; but an objection existed arising out of the nature of an action at common law which interposed a bar to the trial of right—an objection which a court of equity does not allow to prevail, but, by means of the greater freedom and flexibility of its process, calls all parties before it and renders complete justice. This objection the legislature removes, and authorizes a court of common law, by the ordinary common law process, to entertain the suit and to do justice between the parties : the method which in this state we have frequently been compelled to *302employ for want of courts of equity, sometimes by the legislative enactment, and sometimes by an amplification of the jurisdiction of the courts, in order to incorporate equity principles and equity relief into our system as far as possible. In pursuance therefore of the directions of this act of the legislature, this cause must be remitted to the court below, that they may proceed accordingfto its provisions to trial and judgment, as though the parties, plaintiffs and defendants, were separate and distinct parties.
Decree accordingly.